Citation Nr: 0208331	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, denying the veteran's 
claim for a rating in excess of 10 percent for post-traumatic 
stress disorder (PTSD).  An appeal was then initiated that 
was later perfected.  By its order of December 1999, the 
Board remanded such matter to the RO for additional 
development, and following its completion, rating action was 
effectuated by the RO to increase the veteran's schedular 
evaluation for PTSD from 10 to 30 percent, effective from 
June 1, 1995.  The date assigned in June 1995 was the date a 
schedular rating was initially assigned for PTSD in 
connection with action outside of the appeal period involving 
the instant claim.  As the maximum evaluation possible has 
not been assigned and the veteran has not otherwise withdrawn 
his claim for increase, the Board herein proceeds to 
adjudicate the issue of whether a rating in excess of 30 
percent for PTSD is for assignment.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).


FINDING OF FACT

The veteran's service-connected PTSD is not at present 
productive of more than definite social and industrial 
impairment, or, alternatively, more than occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, sleep impairment, or 
mild memory loss.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9411, as in effect 
prior to November 7, 1996; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

As set forth above, this matter was previously before the 
Board in December 1999, at which time a remand was entered in 
order to undertake certain development actions.  All of the 
actions sought by the Board in its remand appear to have been 
accomplished fully by the RO, there being no allegation to 
the contrary offered by or on behalf of the veteran.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

It is also noteworthy that a significant change in the law 
was effectuated since this appeal was initiated.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claim Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law was made applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, § 
7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, effective from November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

In Janssen v. Principi, 15 Vet. App. 370 (2001), the Court 
noted that the VA's General Counsel had determined that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 
2000).  As such, the VCAA is for application in this 
instance.  While it is evident that the veteran has not 
previously been advised of the changes effectuated by the 
VCAA, the basis of the RO's actions to date has not 
encompassed a determination that the claim advanced is not 
well grounded, and the veteran has been fully apprised of the 
requirements for his claim for increase for PTSD, including 
the rating criteria for the evaluation of neuropsychiatric 
disorders in effect prior to and on November 7, 1996.  

In effect, the veteran was notified of what he needed to 
prove to establish his claim.  Moreover, the Board is 
satisfied that all relevant facts have been developed and, in 
this regard, it is noted that, during the pendency of this 
claim, the veteran has been afforded three VA psychiatric 
examinations, findings from which are found to be adequate 
for disposition of the instant appeal.  In addition, the 
veteran reported at the time of the most recent evaluation in 
March 2001 that he was not receiving treatment for his PTSD 
and was last treated for PTSD at a VA medical facility in 
Coatesville, Pennsylvania, four years prior thereto, a record 
of which is on file.  As the veteran was notified of what he 
needed to establish his claim and as the VA has done 
everything necessary to assist him in his efforts, no further 
procedural or evidentiary development is found to be needed 
for compliance with the VCAA.  As there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  It is thus concluded that there is no 
possibility of prejudice to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VA O.G.C. 
Prec. Op. No.16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The record reflects that service connection for PTSD was 
established by RO action in December 1995, at which time a 
temporary total rating under 38 C.F.R. § 4.29 was assigned 
from March 5, 1995, to May 31, 1995, and a 10 percent 
schedular evaluation was assigned under 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9411, effective from June 1, 1995.  
While the veteran appealed the initial rating assigned, he 
did not perfect such appeal and the December 1995 action thus 
was rendered final.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 3.104 (2001).

The claim for increase herein at issue was received by the RO 
on September 3, 1996.  The date upon which the veteran 
initiated his claim for increase is significant for 
determining which law and regulations govern the disposition 
of the claim in question.  In this regard, the Board notes 
that there was a change in regulations with respect to the 
rating criteria to be utilized in the rating of 
neuropsychiatric disorders, effective November 7, 1996.  See 
61 Fed. Reg. 52695-52702 (1996).  In cases, like the one now 
before the Board, where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran will be applied, unless 
Congress provided otherwise, or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Here, those criteria in effect both prior to November 7, 
1996, as well as on and after such date, are for application.  
It is evident from a review of the file that the RO has 
considered the claim under both sets of criteria, and, 
moreover, has furnished notice to the veteran of both the old 
and new criteria.

Prior to November 7, 1996, where PTSD was productive of 
definite social and industrial impairment, a 30 percent 
schedular evaluation was for assignment; considerable 
impairment of social and industrial adaptability warranted a 
50 percent rating and a 70 percent evaluation was assignable 
where there was severe impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  A 100 percent rating required that the 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior; or demonstrably unable to 
obtain or retain employment.  Id.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons and 
bases" for its decision. 

In a precedent opinion, dated November 9, 1993, the VA's 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

Under the version of the rating criteria effective November 
7, 1996, and codified at 38 C.F.R. § 4.130, Diagnostic Code 
9411, occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication, warrant a 10 percent schedular evaluation.  In 
the presence of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is assignable.  If the following criteria are met, 
that is, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (i.e. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, the 
rating schedule calls for an evaluation of 50 percent.  

Where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes and 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation as to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrant a 100 percent schedular evaluation.

The evidence presented in this matter indicates that the 
veteran was hospitalized in February 1996 primarily for 
heroin and cocaine detoxification.  When examined by VA in 
October 1997, there was noted to be continuing heroin and 
cocaine abuse and he reported having worked at the post 
office for a 90-day probationary period, but was fired due to 
drug abuse.  No change was noted by the examiner in the 
veteran's PTSD from the occasion in 1995 when it was found 
that it was very mild.  Diagnoses of a personality disorder, 
opioid dependence, and PTSD were recorded; a score of 50 was 
assigned on the Global Assessment of Functioning (GAF) Scale; 
and the veteran's PTSD symptoms were described as mild.  VA 
examination in September 1998 yielded Axis I and II diagnoses 
of chronic polysubstance dependence, PTSD by history, and 
rule out a personality disorder; a GAF Scale score of 60 was 
assigned.  At that time, there was noted to be ongoing 
substance abuse, and a review of treatment history showed 
that the veteran's PTSD symptoms usually disappeared during 
sobriety and inpatient stays, indicating to the examiner an 
exacerbation of his symptomatology by substance abuse.  The 
veteran was found to be functioning moderately well from an 
occupational standpoint, given that he was independently 
employed as a home improvement contractor.  The veteran 
indicated as well that he was living with his spouse and sons 
and the examiner noted improvement in his family relations, 
with depressive symptoms and isolation being attributed to 
periods of inactivity.  The veteran also reported attending 
school and enjoying that involvement.

On the occasion of a VA examination in March 2001, the 
veteran's primary complaint was of severely impaired sleep of 
one to two hours nightly, due to nightmares.  Also described 
were some mood fluctuations and irritability.  No problems 
with memory, concentration, or appetite were reported.  It 
was indicated that he continued to work in the home 
improvement industry and was upset by his spouse's recent 
hospitalization due to a heart attack.  Findings from mental 
status evaluation culminated in an impression of PTSD, mild; 
as well as opioid, cocaine, and alcohol dependence, all in 
remission.  A GAF scale score of 60 was assigned.  In the 
opinion of the examiner, the veteran's PTSD symptoms were 
relatively mild, with little effect on his social functioning 
or occupational efficiency.  On a scale of 0 to 100, his 
overall symptoms affected him only mildly and warranted a 70 
on the aforementioned scale in the examiner's opinion.

At a hearing before the RO in July 1998, the veteran through 
his representative stated that his PTSD was at least 50 
percent disabling and he offered testimony in an effort to 
show that the resultant social and occupational impairment 
was consistent with a 50 percent rating.  However, the 
medical evidence presented fails to substantiate the 
veteran's assertions.  With regard to the evidence developed 
during the current appeal period, no examining or treating 
mental health professional has concluded that the veteran's 
PTSD is more than mildly disabling and GAF scores of 60 were 
assigned in 1998 and 2001, with a score of 50 being assigned 
in 1997, albeit in terms of all Axis I and II diagnostic 
impressions.  

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, (4th ed. 1994), 
provides that a GAF score ranging from 51 to 60 indicates the 
presence of moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, whereas a score 
of 50 contemplates serious symptoms or a serious impairment 
in social, occupational, or school functioning.  While no GAF 
score has been assigned exclusively on the basis of PTSD, the 
clinical data presented fall short of identifying that the 
veteran's PTSD, alone, is productive of more than a definite 
impairment of social and industrial adaptability with respect 
to the criteria in effect prior to November 7, 1996, or 
social or occupational impairment of such a degree, as 
outlined by the criteria in effect as of November 7, 1996, 
and thereafter, as to warrant the assignment of more than a 
30 percent rating.  Even assuming for the sake of argument 
that the GAF score of 50 was for PTSD itself and was 
otherwise accurate, two other examiners have assigned scores 
of 60 and, therefore, it cannot reasonably be held that a 
social and industrial impairment of such severity is 
objectively documented which would compel the assignment of a 
rating in excess of 30 percent for the veteran's PTSD.

It is also noted that the veteran has specifically alleged 
entitlement to an extraschedular evaluation for PTSD under 
38 C.F.R. § 3.321(b).  However, the record does not otherwise 
identify a marked interference with employment or frequent 
periods of hospital care for treatment of the veteran's PTSD, 
and, as such, no basis is demonstrated for the assignment of 
an extraschedular rating as would require referral for 
consideration by the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service per 
38 C.F.R. § 3.321(b).  In this regard, at the VA examination 
in March 2001, the veteran reported that his work in the home 
improvement industry had been sustaining him, and that his 
business was doing well.  At a VA examination in September 
1998, he reported that his clients were satisfied with his 
work.  Moreover, frequent periods of hospitalization 
attributable to his service connected disability have not 
been necessary.

In light of the foregoing, a preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 30 percent for his service-connected PTSD.  As 
there is not an approximate balance of positive and negative 
evidence presented as to such issue, denial of the benefit 
sought on appeal is required.  


ORDER

An increased rating for PTSD, currently evaluated as 30 
percent disabling, is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

